Title: To George Washington from James McHenry, 25 July 1798
From: McHenry, James
To: Washington, George



Dear Sir
Philadelphia 25 July 1798

I inclose you the abridged rules and regulations for the formations, field-exercise and movements of his Britannic Majesty’s forces; also some letters I have received and copies of the answers thereto on the subject of supplying you with aids de camp.
I shall employ the Inspector General in revising what I have prepared relative to a system of discipline and police for the armies of the United States, and submit the whole to you as soon as possible after it returns into my hands.
The President left town this morning for Braintree. With the most sincere respect I am D. Sir your most ob. st

James McHenry

